     Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


DESTINY CLARK,

                        Plaintiff,

v.                                                              Case No. 19-1033-JWB


NEWMAN UNIVERSITY, INC.,


                        Defendant.


                                 MEMORANDUM AND ORDER

          This case comes before the court on Defendant Newman University’s objection (Doc.

157) to Magistrate Judge Birzer’s report and recommendation (Doc. 155). The objection has

been fully briefed and is ripe for decision. (Doc. 159.) Newman’s objection is SUSTAINED

and Newman’s motion to amend its answer (Doc. 120) is GRANTED for the reasons stated

herein.

          I.     Facts and Procedural History

          The factual background of this case was set forth in this court’s prior memorandum and

order (Doc. 65) and will not be repeated here. In sum, Plaintiff Destiny Clark was employed by

Defendant Newman University from May 2015 through June 2018 as the head volleyball coach.

          In October 2017, Plaintiff filed a Title IX complaint listing concerns about a student

athlete’s inappropriate conduct and the failure of the basketball staff to control the athlete.

Plaintiff also asserted unequal access to the practice facilities. The complaint was investigated

by Mandy Greenfield, the head of Human Resources, and John Walker, a Title IX officer for

Newman. Ultimately, Plaintiff’s employment with Newman ended.



                                                -1-
     Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 2 of 14




       Plaintiff filed this complaint on February 14, 2019, after receiving her right to sue letter

from the EEOC. Plaintiff alleged the following claims: Title IX retaliation; violation of the

Equal Pay Act; Title VII retaliation; hostile work environment; gender discrimination;

intentional infliction of emotional distress; negligent hiring/retention; negligent training/failure

to train; and negligent supervision. (Doc. 1.) Plaintiff’s complaint included her supervisor

Victor Trilli as a defendant. Both Defendants moved to dismiss Plaintiff’s claim of intentional

infliction of emotional distress and her three negligence claims. The parties continued to engage

in discovery during the pendency of the dispositive motion. (Doc. 28.) Initial disclosures were

exchanged in May 2019. (Docs. 22, 24.) The initial scheduling order included a July 19, 2019,

deadline for any party to seek an amendment of pleadings. (Doc. 28.) Neither party sought an

extension of that deadline. At the time, due to the pending motion to dismiss, Defendants had

not yet filed their answer. On January 3, 2020, the court granted the motion to dismiss specific

counts which also resulted in the dismissal of Trilli. (Doc. 65.)

       On January 31, 2020, after being granted an extension, Newman filed a timely answer to

Plaintiff’s complaint. (Docs. 76, 77.) On February 25, 2020, following a discovery hearing, the

written discovery deadline was set for June 19, 2020. (Doc. 85.) On June 22, 2020, another

discovery order was entered. (Doc. 112.) This set a final discovery deadline of January 8, 2021,

and included expert disclosure deadlines. That order was the fourth scheduling order in this

case. No party had previously sought an extension of the prior deadline for amendment of

pleadings. The June 22, 2020, discovery order indicated that written discovery was substantially

complete at that time. (Doc. 112 at 1.) Plaintiff’s deposition was conducted in September 2020.

Plaintiff also scheduled several depositions to be conducted in the fall.




                                                -2-
     Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 3 of 14




       On October 15, 2020, Newman sought an agreement from Plaintiff’s counsel to add an

affirmative defense under the Religious Freedom Restoration Act (“RFRA”), 42 U.S.C. §

2000bb, and/or the ministerial exception doctrine based on a decision by the United States

Supreme Court in Our Lady of Guadalupe School v. Morrissey-Berru, 140 S. Ct. 2049 (July 8,

2020). In Our Lady, the Supreme Court discussed the “ministerial exception,” which forecloses

“certain employment discrimination claims brought against religious organizations” based on the

First Amendment’s Religion Clauses. Id. at 2061 (citing Hosanna-Tabor Evangelical Lutheran

Church and School v. EEOC, 565 U.S. 171 (2012)). “Under this rule, courts are bound to stay

out of employment disputes involving those holding certain important positions with churches

and other religious institutions. The rule appears to have acquired the label ‘ministerial

exception’ because the individuals involved in pioneering cases were described as ‘ministers.’”

Id. at 2060 (citations omitted).

       On October 22, Plaintiff would not agree to allow Newman to add the affirmative

defense. (Doc. 121 at 2.) On November 5, 2020, Newman filed a motion to amend its answer

and add the affirmative defense under the RFRA and/or the ministerial exception doctrine.

(Docs. 120; 121-1 at 22.) The proposed amended answer states that “Plaintiff’s claims are

barred, in whole or in part, by the Religious Freedom Restoration Act and/or the Ministerial

Exception Doctrine.” (Doc. 121-1 at 22.)

       In its motion, Newman argued that the Our Lady opinion “expanded the ministerial

exception to any employee of a religious organization that performs a vital role in advancing the

mission of that organization.” (Doc. 121 at 3.) Newman argued that Our Lady provided a basis

for amendment in that it was recently decided and leave to amend should be freely given under

Federal Rule of Civil Procedure 15. On November 19, Plaintiff filed a response in opposition




                                               -3-
     Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 4 of 14




arguing that Newman has not established good cause for amending the discovery deadline as

Newman was not diligent in asserting the defense. (Doc. 123.) Plaintiff further argued that the

addition of the defense would cause undue prejudice to Plaintiff if she were required to conduct

discovery on an entirely new defense when discovery was almost closed. Plaintiff also argued

that the amendment would be futile. In its reply, Newman argued its motion was timely in that

Newman sought leave to amend only three months after the Our Lady decision. (Doc. 137.)

Newman also claimed that Plaintiff would not be prejudiced because Plaintiff was aware that

Newman is a Catholic University and that she was required to be held to the Sisters’ standard for

conduct as the women’s volleyball coach. (Doc. 121 at 5.)

        On November 25, 2020, Plaintiff filed notices pertaining to the depositions of certain

defense witnesses. Those depositions were scheduled to begin on December 4. (Docs. 125-129.)

On November 30, 2020, Newman filed an unopposed motion to amend the scheduling order

regarding its expert disclosure deadline. (Doc. 130.) Newman sought to move its expert

disclosure deadline from December 4 to January 8, 2021. Plaintiff’s rebuttal expert disclosure

would also be moved as a result to January 15, 2021. The motion was granted and the final

discovery deadline was amended to January 22, 2021. (Doc. 131.) On January 15, Plaintiff filed

a motion to extend the deadline to identify Plaintiff’s rebuttal expert. (Doc. 149.) Plaintiff stated

that she received defendant’s expert disclosure on January 8 and sought Newman’s agreement on

an extension to disclose her rebuttal expert. That request was denied. Plaintiff sought an

extension until February 12, 2021 because Plaintiff’s potential expert was not able to prepare the

report before that date due to the expert’s schedule. Plaintiff stated that the extension of the

deadline would not affect the remaining deadlines because the expert report is not dispositive to

the claims. (Id. at 2.)




                                                -4-
     Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 5 of 14




       On February 2, 2021, Magistrate Judge Birzer held a hearing on the motion to amend and

Plaintiff’s motion for an extension of time to identify her rebuttal expert. (Doc. 153.) In that

hearing, the parties extensively argued over the merits of the Our Lady decision and whether

Plaintiff, as a volleyball coach, would be considered a minister for the purpose of the ministerial

exception. With respect to taking diligent action in raising the motion to amend, Newman’s

attorney stated that the reason they took so long to seek leave to amend was because they were

engaged in extensive discovery and they were “quite busy.” (Doc. 167 at 13:9-14.) Magistrate

Judge Birzer found that Newman did not sufficiently justify the delay between the decision in

early July and the notification to Plaintiff in mid-October. (Id. at 36:16-21.) She further found

that allowing the amendment would result in undue prejudice to Plaintiff in that the new defense

was not borne out in discovery and would require additional discovery in a case that had already

had multiple delays. (Id. at 37:3-23.) Magistrate Judge Birzer recommended that the motion to

amend be denied. She later issued a written ruling. (Doc. 155.) Although Magistrate Judge

Birzer denied Newman’s motion, she did grant Plaintiff’s motion to extend the time to identify

her rebuttal expert and, as a result, extended the discovery deadline until March 26. (Id. at 21.)

       Newman has filed an objection to the report and recommendation. (Doc. 157.) Newman

objects to the magistrate’s determination that its motion is untimely and that Plaintiff would be

prejudiced by the amendment. Newman argues that it would be prejudiced by the refusal to

allow the amendment and foreclose its defense under the First Amendment.

       II.     Analysis

       The court reviews objections to a magistrate’s report and recommendation de novo and

has considerable discretion in choosing the reliance to place on the findings and

recommendations. Johnson v. Barnhart, 402 F. Supp. 2d 1280, 1281–82 (D. Kan. 2005). Here,




                                                -5-
      Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 6 of 14




Newman does not argue that Magistrate Judge Birzer incorrectly applied the law but rather

argues that her determinations under the law were erroneous.

        As noted by Magistrate Judge Birzer, a party seeking to amend its answer after a deadline

in a scheduling order must satisfy both Rule 16(b)(4) and Rule 15(a). See Gale v. City & Cty. of

Denver, 962 F.3d 1189, 1195 (10th Cir. 2020). Rule 16(b)(4) requires that Newman show the

scheduling deadline could not be met by diligent efforts. Id. To do so, Newman must provide an

adequate explanation for the delay. Newly discovered information can constitute good cause.

Id.   Rule 15(a) requires consideration of several factors, including timeliness, prejudice to

Plaintiff, bad faith, and futility. Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir.

2006). “The purpose of the Rule is to provide litigants ‘the maximum opportunity for each claim

to be decided on its merits rather than on procedural niceties.’” Id. (citation omitted). In

recommending denial of the motion to amend, Magistrate Judge Birzer considered both the good

cause and timeliness together because the two standards result in a similar analysis. See also

Bylin v. Billings, 568 F.3d 1224, 1231 (10th Cir. 2009) (noting the “rough similarity” between

the “undue delay standard of Rule 15 and the good cause standard of Rule 16.”)

        Newman argues that it has shown good cause for the amendment in that the Our Lady

opinion was not decided until July 2020 and Newman acted diligently in moving to amend a few

months later. Magistrate Judge Birzer found that Newman did not act diligently because it did

not provide a sufficient explanation for the delay between the decision in July 2020 and

notification to Plaintiff in October 2020. Plaintiff argues that Newman cannot show good cause

because the affirmative defense was available as far back as 2012 and the Our Lady opinion did

not change the law. A review of the opinions regarding the ministerial exception and the First

Amendment protections is necessary based on Plaintiff’s argument.




                                               -6-
     Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 7 of 14




       In Hosanna-Tabor Evangelical Lutheran Church & School v. EEOC, 565 U.S. 171

(2012), the Supreme Court first recognized the ministerial exception for employment

discrimination claims involving a religious organization. In doing so, the Court discussed the

First Amendment restriction on government interference with religious decisions. Prior to that

date, the Court had not determined whether the First Amendment restriction extended to

employment decisions. In Hosanna-Tabor, which involved a claim under the Americans with

Disabilities Act brought by a teacher at a Lutheran school, the Court found that a “ministerial

exception” applied to the religious institution which prevented the court from applying the law to

the religious organization. Id. at 188-89. The Supreme Court explained that “[r]equiring a

church to accept or retain an unwanted minister, or punishing a church for failing to do so,

intrudes upon much more than a mere employment decision.” Id. at 188. Applying these laws

“interferes with the internal governance of the church, depriving the church of control over the

selection of those who will personify its beliefs.” Id. It “infringes on the Free Exercise Clause,

which protects a group's right to shape its own faith and mission through its appointments.” Id.

Moreover, by interfering with the religious organization’s decision regarding “which individuals

will minister to the faithful also violates the Establishment Clause[.]” Id. at 189.

       Hosanna-Tabor did not allow a blanket exception for any employee of a religious

organization.    Under the ministerial exception, a religious organization is exempt from

employment claims if the employee is a “minister.” In framing the exception, the Court declined

to adopt a “rigid formula” for determining whether an employee is a minister. Id. at 190, 192.

The majority in Hosanna-Tabor determined that the exception covered the plaintiff employee

after considering “the circumstances of her employment.” Id. at 190. These circumstances

included (1) the employee’s formal title, (2) “the substance reflected in that title,” (3) the




                                                 -7-
     Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 8 of 14




employee’s “use of th[e] title,” and (4) “the important religious functions she performed.”

Fratello v. Archdiocese of New York, 863 F.3d 190, 192 (2d Cir. 2017) (quoting Hosanna-Tabor,

565 U.S. at 192); see also Conlon v. InterVarsity Christian Fellowship, 777 F.3d 829, 834 (6th

Cir. 2015). Although courts recognized that these considerations need not be present in every

case, the courts routinely recited the considerations in examining the exception as a “useful

framework.” Grussgott v. Milwaukee Jewish Day Sch., Inc., 882 F.3d 655, 659 (7th Cir. 2018).

       There were two concurrences in Hosanna-Tabor. Justice Thomas opined that, in his

view, “the Religion Clauses require civil courts to apply the ministerial exception and to defer to

a religious organization's good-faith understanding of who qualifies as its minister.” Hosanna-

Tabor, 565 U.S. at 196 (Thomas, J. concurring). Justice Alito, joined by Justice Kagan, also

filed a concurrence. In his opinion, the ministerial exception “should apply to any ‘employee’

who leads a religious organization, conducts worship services or important religious ceremonies

or rituals, or serves as a messenger or teacher of its faith. If a religious group believes that the

ability of such an employee to perform these key functions has been compromised, then the

constitutional guarantee of religious freedom protects the group's right to remove the employee

from his or her position.” Id. at 199 (Alito, J. concurring).

       In Our Lady, the Supreme Court was again faced with the ministerial exception in

connection with employment claims made by two different elementary teachers at Roman

Catholic schools. In both cases, the Ninth Circuit determined that the teachers did not fall within

the ministerial exceptions after weighing the circumstances cited in Hosanna-Tabor. Our Lady,

140 S. Ct. at 2068. The Supreme Court reversed holding that it was error to apply a rigid

formula. The Court found that the exception applied because the teachers had been entrusted to

educate and form students in the faith. Id. at 2069. In Our Lady, the teachers performed “vital




                                                 -8-
     Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 9 of 14




religious duties,” such as instructing students in the Catholic faith, guiding their students to live

in accordance with the faith, praying with their students, attending Mass with their students, and

preparing the students for participation in other religious activities. Id. at 2066.

       Contrary to the Ninth Circuit’s rulings, the circumstances in Hosanna-Tabor were not

“inflexible requirements.” Id. at 2064. “What matters, at bottom, is what an employee does.”

Id. In Hosanna-Tabor, the court noted that the teacher had “performed an important role in

transmitting the Lutheran faith to the next generation.” 565 U.S. at 192. So, the Court explained

in Our Lady that “implicit in our decision in Hosanna-Tabor was a recognition that educating

young people in their faith, inculcating its teachings, and training them to live their faith are

responsibilities that lie at the very core of the mission of a private religious school.” 140 S. Ct. at

2064. The Court went on to explain that this point was also made by Justice Alito when he

concluded that the exception “should include ‘any employee who leads a religious organization,

conducts worship services or important religious ceremonies or rituals, or serves as a messenger

or teacher of its faith.’” Id. (quoting Hosanna-Tabor, 565 U.S. at 199) (emphasis in original).

       It is clear from Our Lady that the Supreme Court continues to take the position that a

rigid test to determine whether an employee is a minister is inappropriate. However, Our Lady

does expand Hosanna-Tabor by clarifying the importance of factors regarding an employee’s

role and expressly stating that the circumstances in Hosanna-Tabor, which were rigidly applied

by the Ninth Circuit, may not even be “necessarily important” in other cases. 140 S. Ct. at 2064;

see also Doe 122 v. Marianist Province of United States, No. SC 98307, 2021 WL 1287707, at

*5, n. 7 (Mo. Apr. 6, 2021) (finding that the Supreme Court “strongly followed and even

expanded Hosanna-Tabor” in Our Lady). Given the language in Our Lady, Newman’s argument

regarding a change in law can amount to good cause for modification to the previous scheduling




                                                 -9-
    Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 10 of 14




deadline pertaining to the amendment of pleadings. Newman has a colorable argument regarding

the change in law. Moreover, because the decision was decided more than one year after the

deadline, Newman could not have met the deadline to amend the pleadings in the initial

scheduling order.

       A. Timeliness

       Turning to the issue of timeliness, Magistrate Judge Birzer found that Newman’s delay of

three months after the decision in Our Lady made the motion untimely and stated that Newman

did not provide a sufficient explanation for the delay. Newman argues that it was extensively

engaged in ongoing discovery and conducting a significant number of depositions in this case

and related Newman cases filed in this court. Newman further asserts that it was also assessing

the defense during this time. (Doc. 157 at 7-8.) Plaintiff does not specifically address this three-

month delay but rather takes the position that this defense was available earlier in this litigation

and Our Lady did not change the law. (Doc. 159.) Therefore, Plaintiff argues, the defense is

untimely because Newman should have raised it at the outset. Notably, even Plaintiff concedes

that Newman has a colorable argument that it was timely in bringing the defense if the court

construes Our Lady as “altering” the law regarding the ministerial exception. (Id. at 13.)

Plaintiff went even farther in her initial response to Newman’s motion to amend stating “[i]f the

Supreme Court decisions had actually altered the law that applied in this case, Plaintiff would

have to concede that is an issue beyond the parties’ control.” (Doc. 123 at 11.)

       In support of her decision that the three month-delay was untimely, Magistrate Judge

Birzer cited to Farr v. Jackson Nat'l Life Ins. Co., No. 19-4095-SAC-ADM, 2020 WL 5118068,

at *1 (D. Kan. Aug. 31, 2020). In that case, the court held that the defendant failed to establish

good cause for the amendment because the defendant waited two months before it moved to




                                               -10-
    Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 11 of 14




amend at the close of the discovery and did not act diligently in obtaining the information. The

court noted that the defendant did not explain why this “fairly basic information was not or could

not be obtained earlier through other discovery methods.” Id. at 3. Therefore, although the two-

month time period was a consideration, it was not the only basis that the court relied on to find a

lack of good cause. Moreover, the motion in Farr was made at the close of discovery. Although

Newman could have moved to amend sooner, there was still almost three months of discovery

remaining at the time it notified Plaintiff of its intent to raise the defense. Moreover, at that time,

Plaintiff had not yet filed notices for depositions. Had discovery been closed or if notice was

provided closer to the close of discovery the court would have been inclined to find that the

notice was untimely. However, given the recent Supreme Court authority and the fact that

discovery was not closed and later extended, the court finds that Newman’s motion to amend is

not untimely and Newman has shown good cause for amendment.

       B. Undue Prejudice

       Next, Newman argues that Plaintiff would not be unduly prejudiced by allowing the

amendment in that it raised the amendment prior to the end of discovery and before Plaintiff

conducted the depositions of defense witnesses. Newman further argues that Plaintiff’s motion

to extend discovery for her rebuttal expert was granted and resulted in discovery being extended

for an additional two months. Newman asserts that it does not need to conduct any additional

discovery on its defense and that Plaintiff did ask some questions that touched on the defense

during the depositions of the defense witnesses. Plaintiff responds that she is prejudiced because

she would be required to conduct discovery on these issues, although Plaintiff admits that “some

discovery to date has tangentially uncovered information that might relate to” Newman’s

affirmative defense. (Doc. 159 at 12.)




                                                 -11-
    Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 12 of 14




       In finding undue prejudice, Magistrate Judge Birzer discussed that the case had been

“plagued with multiple delays.....[and] has been languishing in the discovery phase for more than

18 months already.” (Doc. 155 at 13.) She further discussed that the “close of discovery has

technically passed (although Plaintiff seeks an extension for her rebuttal expert). Essentially

reopening discovery to include possible written discovery and/or depositions to flesh out

Defendant’s proposed defense is unduly prejudicial to Plaintiff in this nearly two-year-old case.”

(Id.) She further stated that although she is providing Plaintiff with additional time to disclose

her expert, that this time “does not cure the additional effort and expense Plaintiff would incur by

reopening discovery at this late stage.” (Id. at 14.)

       Under Rule 15, “undue prejudice” means “undue difficulty in prosecuting or defending a

lawsuit as a result of a change of tactics or theories on the part of the movant.” Dartez v. Peters,

No. 15-3255-EFM-GEB, 2019 WL 3318185, at *11 (D. Kan. July 24, 2019) (citations omitted).

While allowing an amendment may result in “practical prejudice,” undue prejudice means that

the amendment “would work an injustice to” Plaintiff. Id.

       In finding undue prejudice, Magistrate Judge Birzer stressed the fact that discovery was

closed. The discussion, however, does not address the fact that discovery was not closed at the

time Newman notified Plaintiff of the defense and that the motion to amend was fully briefed

prior to Plaintiff conducting several depositions. Given that circumstance, it is difficult to find

that Plaintiff will be unduly prejudiced when she was on notice of the defense with almost three

months remaining in discovery and depositions were not completed. Moreover, discovery was

extended an additional two months to allow for Plaintiff’s rebuttal expert. Currently, there is no

dispositive motion deadline and the trial has yet to be set.




                                                -12-
     Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 13 of 14




        Although this case has had extended discovery, both parties have been involved in

initiating the discovery disputes. The record does not support a finding that one party over the

other has caused the delays in this case.

        On this record, although the amendment may result in practical prejudice due to

additional discovery should Plaintiff seek to conduct discovery on the new defense1, the court

does not find that Plaintiff will be unduly prejudiced by the amendment.

        C. Futility

        Finally, Plaintiff argues that the amendment should be denied because it would be futile.

After reviewing futility, Magistrate Judge Birzer found that this factor was neutral although she

also stated that she was not going to make specific findings. (Doc. 155 at 15.) “A proposed

amendment is futile if the [pleading], as amended, would be subject to dismissal.” Jefferson Cty.

Sch. Dist. No. R-1 v. Moody's Inv'r's Servs., Inc., 175 F.3d 848, 859 (10th Cir. 1999). The

standard for determining the viability of a defense is set forth under Fed. R. Civ. P. 12(f), which

provides that a party may move to strike an insufficient defense. Layne Christensen Co. v. Bro-

Tech Corp., No. 09-CV-2381-JWL-GLR, 2011 WL 3847076, at *6 (D. Kan. Aug. 29, 2011).2


1
  Although Newman takes the position that discovery is not necessary, the court’s order does not preclude Newman
and/or Plaintiff from conducting further discovery if it is appropriate.
2
  Although there is a disagreement in this district regarding the pleading standard for affirmative defenses, the
majority has not required a defendant to plead affirmative defenses under the standards set forth in Bell Atlantic
Corp. v. Twombly, 550 U.S. 554 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). See Webb v. Walmart, Inc.,
No. 2:20-CV-2286, 2021 WL 351594, at *1–2 (D. Kan. Feb. 2, 2021); Ross v. Sharp One, Inc., No. CV 19-2293-
KHV, 2019 WL 5188673, at *1-2 (D. Kan. Oct. 15, 2019) (discussing cases); Falley v. Friends Univ., 787 F. Supp.
2d 1255, 1258–59 (D. Kan. 2011). Rather, a defendant need only state in “short and plain terms its defenses to a
plaintiff’s claims.” Webb, 2021 WL 351594 at *2 (quoting Cagle v. The James St. Grp., 400 F. App'x 348, 355
(10th Cir. 2010)). Courts that have applied the heightened standard have allowed the defendant to amend or provide
a more definite statement if the allegations did not comply with Iqbal/Twombly. Hayne v. Green Ford Sales, Inc.,
263 F.R.D. 647, 648-49 (D. Kan. 2009) (applying the heightened standard but allowing amendment); Constr. Indus.
Laborers Pension Fund v. Explosive Contractors, Inc., No. 12-2624-EFM, 2013 WL 3984371, at *2-5 (D. Kan.
2013) (striking one defense that failed as a matter of law and ordered a more definite statement on the remaining
defenses); Kinsale Ins. Co. v. Brandon Steven Motors, LLC, No. 18-1239-EFM, 2019 WL 1953129, at *2-3 (D. Kan.
May 2, 2019) (allowing the defendant to file an amended answer after the order).
          This court need not state its position regarding the pleading standard for affirmative defenses. In viewing
futility of a proposed amendment, Magistrate Judge Rushfelt, who has applied the heightened standard to defenses,
noted, “[w]hether a defense satisfies the pleading requirements has no bearing on its ultimate viability because, as


                                                       -13-
    Case 6:19-cv-01033-JWB-GEB Document 176 Filed 05/21/21 Page 14 of 14




        Plaintiff has the burden here and must show that the defense “cannot succeed under any

circumstances.” Falley, 787 F. Supp. 2d at 1259. This is a “high bar.” Id. Plaintiff has not

raised a legal argument that would convince the court that this defense is “so utterly implausible

that it cannot succeed under any circumstances.” Wilhelm v. TLC Lawn Care, Inc., No. 07-2465-

KHV, 2008 WL 474265, at *2 (D. Kan. Feb. 19, 2008). Rather, Plaintiff argues that she is

merely a volleyball coach and has no ministerial duties. Newman has asserted in the underlying

briefing that Plaintiff impacted and mentored the student athletes and her “role undoubtedly

called for role-model stewardship and behavior becoming of the Sisters’ mission.” (Doc. 135 at

8.) The parties clearly dispute Plaintiff’s role and the Rule 12(f) standard prevents the court

from resolving factual disputes. Wilhelm, 2008 WL 474265, at *2.

        Under this standard, the court finds that the defense would not be subject to being struck.

Therefore, the amendment is not futile.

        III.    Conclusion

        Defendant Newman’s objection to Magistrate Judge Birzer’s report and recommendation

is SUSTAINED. (Doc. 157.) The court declines to adopt the Report and Recommendation

(Doc. 155) and Defendant’s motion to amend its answer (Doc. 120) is GRANTED. Newman is

to file its amended answer within seven days of this order.



IT IS SO ORDERED.

                                                           ______s/ John W. Broomes__________
                                                           JOHN W. BROOMES
                                                           UNITED STATES DISTRICT JUDGE



already mentioned, if the court were to find the defenses insufficient under a Twombly/Iqbal requirement, the
preferred remedy is to allow Defendant to file a properly pled amendment to cure the insufficiency.” Layne
Christensen, 2011 WL 3847076, at *7.



                                                    -14-
